Title: John Adams to Abigail Adams, 23 June 1795
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia June 23. 1795 Tuesday
          
          Some Senators are confident We shall rise tomorrow or next day. if so, I shall be with you on Sunday— But these Conjectures are always uncertain. I shall write you every day so that you will be apprized of the time when you may expect me.
          Both the public Dispatches and private Letters of our dear Boys are the delight of all who read them— No public Minister has ever given greater Satisfaction, than Mr Adams has hitherto. His Prudence Caution and penetration are as much approved as the Elegance of his Style is admired. Providence I hope and pray will make him a Blessing to his Country as well as to his Parents.
          I went out to Lansdowne on sunday about half a mile on this Side Judge Peters’s where you once dined. The Place is very retired, but very beautiful a Splendid House, gravel Wallks shrubberies & Clumps of Trees in the English style—on the Bank of the Skuylkill— Jona. Williams’s House, which was once McPhersons is over the River. It is the first time I have trodden the new Turn pike Road which is a great Improvement.
          I am affectionately your
          
            J. A
          
        